Name: Commission Regulation (EEC) No 525/78 of 13 March 1978 amending and consolidating the Annex to Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/8 Official Journal of the European Communities 15. 3 . 78 COMMISSION REGULATION (EEC) No 525/78 of 13 March 1978 amending and consolidating the Annex to Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention in force should be published in its entirety ; whereas, moreover, paragraph 12 of Part II of the said Annex should be amended for the sake of uniformity of pres ­ entation ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Articles 1 1 ( 5) and 26 (3) thereof, and the corres ­ ponding provisions in other Regulations on the common organization of agricultural markets, Whereas the Annex to Commission Regulation (EEC) No 1687/76 of 30 June 1976 (3 ), as last amended by Regulation (EEC) No 2961 /77 (4), specified the particu ­ lars to be entered in Sections 104 and 106 of the control copy provided for in Article 10 of Regulation (EEC) No 223/77 (5 ) which accompanies intervention products with a view to the verification of their use and/or destination ; Whereas this Annex has been amended many times ; whereas , for the sake of clarity, the version currently HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1687/76 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (*) OJ No L 190, 14 . 7 . 1976, p. 1 . (4 ) OJ No L 348 , 30 . 12 . 1977, p . 51 . (5 ) OJ No L 38 , 9 . 2 . 1977, p. 20 . 15 . 3 . 78 Official Journal of the European Communities No L 73/9 ANNEX SPECIAL ENDORSEMENTS TO BE ENTERED IN SECTIONS 104 AND 106 OF THE CONTROL COPY I. Products to be exported in the same state as that in which they were when removed from intervention For products covered by the provisions referred to below Section 104 of the control copy shall be completed by entering one of the following endorsements : ' for export (Regulation (EEC) No . . .)' (number of the Regulation concerned), ' til udfÃ ¸rsel ( forordning (EÃF) nr. . . .) (nummer pÃ ¥ den pÃ ¥gÃ ¦ldende forordning), ' zur Ausfuhr bestimmt (Verordnung (EWG) Nr. . . .) (Nummer der betreffenden Verordnung), 'destinÃ ©s Ã 1 exportation (rÃ ¨glement (CEE) n0 . . .) (numÃ ©ro du rÃ ¨glement concernÃ ©), '(destinati all esportazione (regolamento (CEE) n . . . .) ( numero del relativo regolamento), 'bestemd voor uitvoer (Verordening (EEG) nr. . . .)' (nummer van de betrokken verordening). 1 . Article 4 of Commission Regulation No 471 /67/EEC of 21 August 1967 laying down the procedures and conditions of sale for paddy rice held by intervention agencies ('). 2 . Article 7 of Commission Regulation (EEC) No 189/68 of 16 February 1968 on certain detailed rules for the disposal of oil seeds bought in by intervention agencies (2 ). 3 . Articles 5 and 6 of Commission Regulation (EEC) No 376/70 of 27 February 1970 laying down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies (3 ). 4 . Commission Regulation (EEC) No 3389/73 of 13 December 1973 laying down the procedure and conditions for the sale of tobacco held by intervention agencies (4 ). 5 . Commission Regulation (EEC) No 2320/74 of 10 September 1974 on the sale at prices fixed at a standard rate in advance of beef and veal held by the intervention agencies and intended for export ( 5 ). 6 . Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non-member countries of skimmed ­ milk powder held by intervention agencies and intended for use as feed (6). 7 . Commission Regulation (EEC) No 303/77 of 14 February 1977 on general rules for the supply of skimmed-milk powder and butteroil as food aid ( 7 ). 8 . Commission Regulation (EEC) No 2311 /77 of 20 October 1977 on the sale, at a price fixed in advance, of preserved beef held by intervention agencies and amending Regulation (EEC) No 1687/76 (8 ). 9 . Commission Regulation (EEC) No 2960/77 of 23 December 1977 on detailed rules for the sale of olive oil held by interven ­ tion agencies (9), (') OJ,No 204, 24 . 8 . 1967, p . 12 . ( 2 ) OJ No L 4.?, 17 . 2 . 1968 , p . 7 . ( J ) OJ No L 47 , 28 . 2 . 1970 , p . 49 . C ) OJ No L 345, 1 5 . 1 2 . 1 97 .?, p. 47. ( 5 ) OJ No L 248 , 11.9 . 1974, p . 8 . (') OJ No L 228 , 20 . 8 . 1976, p . 17 . ( 7) OJ No L 4.1 , 15 . 2 . 1977, p . 1 . ( s ) OJ No L 269 , 21 . 10 . 1977, p . 26 . O OJ No L 348 , .50 . 12 . 1977 , p. 46 . No L 73/ 10 Official Journal of the European Communities 15 . 3 . 78 II . Products subject to a use and/or destination other than that mentioned under I 1 . Commission Regulation (EEC) No 1559/70 of 31 July 1970 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market ('):  Section 104 : ' for processing (Regulation (EEC) No 1559/70)', ' til forarbejdning (forordning (EÃF) nr. 1 559/70) , 'zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 1559/70), 'destinÃ ©s Ã la transformation (rÃ ¨glement (CEE) n ° 1559/70), 'destinati alla trasformazione (regolamento (CEE) n . 1559/70), 'bestemd om te worden verwerkt (Verordening (EEG) nr. 1559/70). 2. Commission Regulation (EEC) No 1562/70 of 31 July 1970 laying down conditions for the supply to the distilling industry of certain fruit withdrawn from the market (2 ) :  Section 104 : ' for processing (Regulation (EEC) No 1562/70)', ' til forarbejdning (forordning (EÃF) nr. 1562/70), ' zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 1562/70), 'destinÃ ©s Ã la transformation ( rÃ ¨glement (CEE) n ° 1562/70), 'destinata alla trasformazione (regolamento (CEE) n . 1562/70), 'bestemd om te worden verwerkt (Verordening (EEG) nr. 1562/70). 3 . Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces ( 3 ) :  Section 104 : 'sold to the army (Regulation (EEC) No 1282/72)' ' solgt til hÃ ¦ren (forordning (EÃF) nr . 1282/72), 'an die StreitkrÃ ¤fte verkauft (Verordnung (EWG) Nr. 1282/72), 'vendu Ã l'armÃ ©e (rÃ ¨glement (CEE) n 0 1282/72), 'venduto all esercito (regolamento (CEE) n . 1282/72), 'verkocht aan het leger (Verordening (EEG) nr . 1282/72). 4 . Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at a reduced price to non-profit-making institutions and organizations (4 ) :  Section 104 : ' for institutions (Regulation (EEC) No 1717/72)', ' til institutioner (forordning (EÃF) nr . 1717/72), ' fÃ ¼r gemeinnÃ ¼tzige Einrichtungen bestimmt (Verordnung (EWG) Nr. 1717/72), 'destinÃ © Ã des institutions (rÃ ¨glement (CEE) n0 1717/72), 'destinato a istituzioni e collettivitÃ senza scopi di lucro ( regolamento (CEE) n . 1717/72), 'bestemd voor instellingen (Verordening (EEG) nr . 1717/72). 5 . Commission Regulation (EEC) No 349/73 of 31 January 1973 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter ( 5 ) :  Section 104 : ' for direct consumption (Regulation (EEC) No 349/73)', ' til umiddelbart forbrug (forordning (EÃF) nr . 349/72) , ' fÃ ¼r den direkten Verbrauch (Verordnung (EWG) Nr. 349/73), 'destinÃ © Ã la consommation directe (rÃ ¨glement (CEE) n ° 349/73), 'destinato al consumo diretto (regolamento (CEE) n . 349/73) , 'voor onmiddellijk verbruik (Verordening (EEG) nr. 349/73) . 6 . Commission Regulation (EEC) No 2035/74 of 31 July 1974 on the sale at reduced prices of certain beef and veal and preserves thereof held by intervention agencies to certain institutions and bodies of social character (6) :  Section 104 : ' for institutions (Regulation (EEC) No 2035/74)', ' til institutioner (forordning (EÃF) nr. 2035/74), ' fÃ ¼r gemeinnÃ ¼tzige Einrichtungen bestimmt (Verordnung (EWG) Nr. 2035/74), 'destinÃ ©es Ã des institutions (rÃ ¨glement (CEE) n ° 2035/74), 'destinate a istituzioni e collettivitÃ senza scopi di lucro (regolamento (CEE) n . 2035/74), 'bestemd voor instellingen (Verordening (EEG) nr. 2035/74) . (') OJ No L 169, 31 . 7 . 1970 , p. 5S . ( 2 ) OJ No L 1 69 , 31 . 7 . 1970 , p. 67 . ( 5 ) OJ No L 142, 22 . 6 . 1972, p. 14 . (4 ) OJ No L 181 , 9 . 8 . 1972 , p. 1 1 . ( 5 ) OJ No L 40 , 13 . 2 . 1973 , p. 1 . ( 6 ) OJ No L 210, 31 . 7 . 1974, p. 53 . 15. 3 . 78 Official Journal of the European Communities No L 73/ 11 7. Commission Regulation (EEC) No 232/75 of 30 January 1975 on the sale of butter at reduced prices for use in the manufacture of pastry products and ice-cream (') : A. Butter intended for concentration and incorporation into pastry products or ice-cream : (a) On the dispatch of butter :  Section 104 : 'butter for concentration and subsequent processing (Regulation (EEC) No 232/75)', 'smÃ ¸r til smÃ ¸rfedt og efterfÃ ¸lgende forarbejdning (forordning (EÃF) nr. 232/75), 'Butter zur Verarbeitung in Butterfett und Weiterverarbeitung (Verordnung (EWG) Nr. 232/75), 'beurre destine Ã la concentration et Ã la transformation ultÃ ©rieure (rÃ ¨glement (CEE) n ° 232/75)', 'burro destinato alla trasformazione in burro concentrato e successivamente alla trasformazione (regolamento (CEE) n . 232/75)', 'boter bestemd voor boterconcentraat en verdere verwerking (Verordening (EEG) nr. 232/75) .  Section 106 : 1 . the date on which the butter was removed from intervention , 2 . the closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold , 3 . for butter intended for processing into products falling within heading No 19.08 of the Common Customs Tariff, 'Formula A' ; for butter intended for processing into other products , 'Formula B'. (b) On the dispatch of concentrated butter :  Section 104 : 'concentrated butter for processing (Regulation (EEC) No 232/75)', 'smÃ ¸rfedt til forarbejdning (forordning (EÃF) nr. 232/75), 'Butterfett zur Verarbeitung (Verordnung (EWG) Nr. 232/75), 'beurre concentrÃ © destinÃ © Ã la transformation (rÃ ¨glement (CEE) n ° 232/75) , 'burro concentrato destinato alia trasformazione (regolamento (CEE) n . 232/75), 'boterconcentraat bestemd voor verwerking (Verordening (EEG) nr. 232/75)'.  Section 106 : 1 . the date on which the butter was removed from intervention , 2 . the closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold , 3 . the weight of butter used to produce the quantity of concentrated butter indicated in Section 103 , 4. the type of incorporation carried out, using one of the following expressions, as appropriate :  'product 19.08 (vanilla/enanthic acid)' or 'product 19.08 (vanilla/stigmasterol)', in the case of products resulting from incorporation as specified in Annex I ( I) to Regulation (EEC) No 232/75,  'product 19.08 (carotene/enanthic acid)' or 'product 19.08 (carotene/stigmasterol)', in the case of products resulting from incorporation as specified in Annex I (II) to Regulation (EEC) No 232/75,  'product 19.08 (sugar/enanthic acid)' or 'product 19.08 (sugar/stigmasterol)', in the case of products resulting from incorporation as specified in Annex I (III) to Regulation (EEC) No 232/75,  'product 18.06 to 21.07 (vanilla/sitosterol)', in the case of products resulting from incorporation as specified in Annex II ( I) to Regulation (EEC) No 232/75,  'product 18.06 to 21.07 (carotene/sitosterol)', in the case of products resulting from incorporation as specified in Annex II (II) to Regulation (EEC) No 232/75,  'product 18.06 to 21.07 (sugar/sitosterol)', in the case of products resulting from incorporation as specified in Annex II (III) to 'Regulation (EEC) No 232/75 . B. Butter for processing direct into pastry products or ice-cream :  Section 104 : 'butter for processing (Article 6 (2) of Regulation (EEC) No 232/75)', 'smÃ ¸r til forarbejdning (artikel 6 , stk . 2, i forordning (EÃF) nr. 232/75), 'Butter zur Verarbeitung (Artikel 6 Absatz 2 der Verordnung (EWG) Nr. 232/75), 'beurre destinÃ © Ã la transformation (article 6 paragraphe 2 du rÃ ¨glement (CEE) n ° 232/75), 'burro destinato alla trasformazione (articolo 6 , paragrafo 2, del regolamento (CEE) n . 232/75) , 'boter bestemd voor verwerking (artikel 6 , lid 2 , van Verordening (EEG) nr. 232/75). (') OJ No L 24, 31 . 1 . 197.5 , p. 45 . No L 73/ 12 Official Journal of the European Communities 15. 3 . 78  Section 106 : 1 . the date on which the butter was removed from intervention, 2 . the closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold, 3 . for butter intended for processing into products falling within heading No 19.08 of the Common Customs Tariff, 'Formula A' ; for butter intended for processing into other products, 'Formula B\ 8 . Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (') : (a) On dispatching skimmed-milk powder for processing :  Section 104 : ' for processing and subsequent export (Regulation (EEC) No 2054/76)', 'til forarbejdning og efterfÃ ¸lgende udfÃ ¸rsel (forordning (EÃF) nr. 2054/76), 'zur Verarbeitung und anschlieÃ ender Ausfuhr (Verordnung (EWG) Nr. 2054/76), 'destinÃ © Ã la transformation et Ã 1 exportation ultÃ ©rieure (rÃ ¨glement (CEE) n ° 2054/76) , 'destinato alla trasformazione e successivamente all esportazione (regolamento (CEE) n. 2054/76) , 'bestemd om te worden verwerkt en vervolgens te worden uitgevoerd (Verordening (EEG) nr. 2054/76)'.  Section 106 : the on which the skimmed-milk powder was removed from intervention , (b) On export of processed skimmed-milk powder :  Section 104 : ' for export (Regulation (EEC) No 2054/76)', 'til udfÃ ¸rsel (forordning (EÃF) nr. 2054/76), 'zur Ausfuhr bestimmt (Verordnung (EWG) Nr. 2054/76), 'destinÃ © a l'exportation (rÃ ¨glement (CEE) n ° 2054/76), 'destinato all esportazione (regolamento (CEE) n . 2054/76) , 'bestemd voor uitvoer (Verordening (EEG) nr. 2054/76) .  Section 106 : 1 . the date on which the skimmed-milk powder was removed from intervention, 2. the weight of skimmed-milk powder used to produce the quantity of processed products indicated in Section 103 . 9 . Commission Regulation (EEC) No 303/77 of 14 February 1977 on general rules for the supply of skimmed-milk powder and butteroil as food aid (2 ) : (a) On the release of butter for processing into butteroil :  Section 104 : 'for processing and subsequent delivery as food aid (Regulation (EEC) No 303/77)', 'til forarbejdning og efterfÃ ¸lgende levering som fÃ ¸devarehjÃ ¦lp (forordning (EÃF) nr. 303/77), 'zur Verarbeitung und anschlieÃ enden Lieferung im Rahmen der Nahrungsmittelhilfe (Verordnung (EWG) Nr. 303/77)', 'destinÃ © Ã la transformation et Ã la livraison ultÃ ©rieure au titre de 1 aide alimentaire (rÃ ¨glement (CEE) n » 303/77)' 'destinato alla trasformazione e successivamente alla fornitura a titolo di aiuto alimentare (regolamento (CEE) n . 303/77)', 'bestemd om te worden verwerkt en vervolgens als voedselhulp te worden geleverd (Verordening (EEG) nr! 303/77)'. (b) On the dispatch of butteroil ' to the port of unloading or 'free at destination :  Section 104 : 'for export as food aid (Regulation (EEC) No 303/77)', 'bestemt til udfÃ ¸rsel som fÃ ¸devarehjÃ ¦lp (forordning (EÃF) nr. 303/77) , 'als Nahrungsmittelhilfe auszufÃ ¼hren (Verordnung (EWG) Nr. 303/77), 'destinÃ © Ã Ã ªtre exportÃ © au titre de 1 aide alimentaire (rÃ ¨glement (CEE) n ° 303/77)', 'destinato ad essere esportato a titolo di aiuto alimentare (regolamento (CEE) n . 303/77), 'bestemd om te worden uitgevoerd als voedselhulp (Verordening (EEG) nr. 303/77) .  Section 106 : the weight of butter used to produce the quantity of butteroil indicated in Section 103. (c) On the dispatch of skimmed-milk powder or butteroil 'to the port of shipment' ;  Section 104 : 'food aid (Regulation (EEC) No 303/77) to be delivered to the port of ...', ' fÃ ¸devarehjÃ ¦lp (forordning (EÃF) nr. 303/77) bestemt til levering i havnen i . . . , 'Nahrungsmittelhilfe (Verordnung (EWG) Nr. 303/77), zur Lieferung zum Hafen von . . . bestimmt', 'aide alimentaire (reglement (CEE) n ° 303/77 destinÃ ©e Ã ¥ Ã ªtre livrÃ ©e au port de . . .', 'aiuto alimentare (regolamento (CEE) n . 303/77 destinato ad essere consegnato nel porto di . . . , 'voedselhulp (Verordening (EEG) nr. 303/77), bestemd om te worden geleverd in de haven van . .  Section 106 : where appropriate the weight of butter used to produce the quantity of butteroil indicated in Section 103 . ( ¢) OJ No L 228 , 20. 8 . 1976, p . 17. U) OJ No L 43, 15. 2. 1977, p . I. 15. 3 . 78 Official Journal of the European Communities No L 73/ 13 10 . Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry ('):  Section 104 : ' to be denatured (Regulation (EEC) No 368/77)', ' til denaturering (forordning (EÃF) nr. 368/77) , 'zur Denaturierung (Verordnung (EWG) Nr. 368/77), 'Ã dÃ ©naturer (rÃ ¨glement (CEE) n0 368/77) , 'destinato alla denaturazione (regolamento (CEE) n . 368/77) , 'voor denaturering (Verordening (EEG) nr. 368/77) .  Section 106 : 1 . the date on which the skimmed-milk powder was removed from intervention, 2 . the time limit for the submission of tenders for the individual invitation to tender under which the skimmed-milk powder was sold . 1 1 . Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (2 ) :  Section 1 04 : ' to be denatured (Regulation (EEC) No 443/77)', ' til denaturering (forordning (EÃF) nr. 443/77) , 'zur Denaturierung (Verordnung (EWG) Nr. 443/77), 'Ã dÃ ©naturer (rÃ ¨glement (CEE) n0 443/77), 'destinato alla denaturazione (regolamento (CEE) n . 443/77) , 'voor denaturering (Verordening (EEG) nr . 443/77) .  Section 106 : 1 . the date on which the skimmed-milk powder was removed from intervention, 2 . the date of expiry of the selling period during which the skimmed-milk powder was purchased. 12 . Commission Regulation (EEC) No 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) No 1687/76 (3 ) :  Section 104 : ' for processing (Regulation (EEC) No 2182/77)', ' til forarbejdning (forordning (EÃF) nr. 2182/77), ' zur Verarbeitung (Verordnung (EWG) Nr. 2182/77), 'destinÃ ©es Ã la transformation (rÃ ¨glement (CEE) n ° 2182/77), 'destinate alla trasformazione (regolamento (CEE) n . 2182/77), 'bestemd voor verwerking (Verordening (EEG) nr. 2182/77) .  Section 106 : the date of conclusion of the contract of sale :  for meat intended for the manufacture of preserved food : 'System A',  for meat intended for the manufacture of other products : 'System B\ 13 . Commission Regulation (EEC) No 2448/77 of 8 November 1977 laying down conditions for the disposal of oranges withdrawn from the market to the processing industry and amending Regulation (EEC) No 1687/76 (4 ) :  Section 104 : ' for processing (Regulation (EEC) No 2448/77)', 'til forarbejdning (forordning (EÃF) nr. 2448/77) , 'zur Verarbeitung bestimmt (Verordnung (EWG) Nr. 2448/77) , 'destinÃ ©es Ã la transformation (rÃ ¨glement (CEE) n ° 2448/77), 'destinate alla trasformazione (regolamento (CEE) n . 2448/77) , 'bestemd om te worden verwerkt (Verordening (EEG) nr. 2448/77).  Section 106 : the date of delivery to the purchaser. 14. Commission Regulation (EEC) No 2960/77 of 23 December 1977 on detailed rules for the sale of olive oil held by intervention agencies (5 ) : (a) On the dispatch of olive oil for processing :  Section 104 : ' for processing and subsequent export (Regulation (EEC) No 2960/77', ' til forarbejdning og efterfÃ ¸lgende udfÃ ¸rsel (forordning (EÃF) nr. 2960/77), 'zur Behandlung und anschliefienden Ausfuhr bestimmt (Verordnung (EWG) Nr. 2960/77), 'destinÃ ©e Ã la transformation et Ã l'exportation ultÃ ©rieure (rÃ ¨glement (CEE) n ° 2960/77)', 'destinato alia trasformazione e successivamente all esportazione (regolamento (CEE) n . 2960/77)', 'bestemd om te worden bewerkt en vervolgens te worden uitgevoerd (Verordening (EEG) nr. 2960/77)'. (&gt;) OJ No L 52, 24 . 2 . 1977, p. 19 . (J ) OJ No L 58 , 3 . 3 . 1977, p. 16 . (3 ) OJ No L 251 , 1 . 10 . 1977, p. 60 . 4 ) OJ No L 285, 9 . 11 . 1977 , p. 5 . (5 ) OJ No L 348 , 30 . 12 . 1977 , p . 46 . No L 73/ 14 Official Journal of the European Communities 15. 3 . 78  Section 106 : the date of sale and :  in the case of oil for refining, the word 'refining',  in the case of virgin oil for packing in small containers , the word 'packaging' ( the maximum content of the package shall also be indicated),  in the case of oil for refining and packing, the words 'refining and packaging' ( the maximum content of the package shall also be indicated). (b) On the export of processed olive oil :  Section 104 : ' for export (Regulation (EEC) No 2960/77)'.  Section 106 : the date of sale and the weight of olive oil : (a) from intervention stock, and (b) where applicable , from the internal market, used in the manufacture of the quantity of processed oil indicated in Section 103 .